Citation Nr: 0608199	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cluster headaches.

3.  Entitlement to an initial compensable evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from October August 
1977 to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that, among other things, 
denied the veteran's claim of entitlement to service 
connection for PTSD and cluster headaches, and granted 
service connection for hearing loss, assigning a 
noncompensable rating.  The veteran filed a timely appeal of 
these determinations to the Board.

In January 2006, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge at the local regional 
office.  A transcript of these proceedings has been 
associated with the veteran's claims file.  

The issue of entitlement to service connection for cluster 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the 
veteran's PTSD is related to a corroborated in-service 
stressor.

2.  VA audiometric test results obtained in September 2003 
and August 2004 show that, at the time of both examinations, 
the veteran had level I hearing in the right ear and level I 
hearing in the left ear; VA audiometric test results obtained 
in April 1998 indicate level I hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the RO, in letters dated in August 2003, August 
2004, and April 2005, provided the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was informed of his responsibility to identify, 
or submit directly to VA medical evidence, including evidence 
that shows an injury or disease in service, a currently 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  With respect 
to his increased rating claim, the veteran was informed that 
in order to establish entitlement to a increased evaluation 
for his condition, the evidence must show that his service-
connected disability had gotten worse.  The veteran was also 
informed that the evidence could consist of medical records 
or medical opinions, as well as evidence from other sources.  
And the veteran was also informed of the types of evidence VA 
would assist him in obtaining and generally invited the 
veteran to submit any evidence in his possession that 
pertains to his claim.  

By way of July 2001 and September 2003 rating decisions, 
December 2002 and March 2005 Statements of the Case, and 
March and October 2005 Supplemental Statements of the Case, 
the RO advised the veteran and his representative of the 
basic law and regulations governing his claims, and the basis 
for the decisions regarding the claims.  These documents, as 
well as the RO's VCAA and development letters, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
VCAA notice to the veteran with respect to his claims after 
the initial RO decisions in this case.  While the notice 
provided to the veteran was not given prior to the initial RO 
adjudications, the notice was given prior to the October 2005 
Supplemental Statement of the Case.  The Board also finds 
that the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes that 
the veteran and his representative have had time to consider 
the notice and respond with any additional evidence or 
information relevant to his claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records; 
post-service medical evidence, including private and VA 
medical reports and records, VA examinations, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of his claim.  The 
Board finds that the RO undertook reasonable development with 
respect to the veteran's claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
with respect to entitlement to a compensable rating for 
bilateral hearing loss, the Board finds that the 
preponderance of the evidence is against the claim.  Thus, 
any question as to the appropriate effective date to be 
assigned is rendered moot.


II.	Entitlement to service connection for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case indicates that the veteran 
has been diagnosed with PTSD.  The Board will therefore focus 
on the evidence in the record concerning whether there is 
credible supporting evidence that the claimed in-service 
stressor or stressors occurred, and if so, whether there is a 
link, established by medical evidence, between current 
symptoms and an in-service stressor(s).

In this case, the veteran states that his stressor occurred 
in service when he was assigned to guard duty during the 
winter of 1978-79.  He testified that around two or three in 
the morning he was sitting in the corner of a guard tower at 
a missile site in West Germany when he heard gun fire and 
experienced a bullet passing in front of his face.  The 
veteran states that he fired back, and that because of the 
incident, he was confined to barracks until he could see a 
psychiatrist a few days later.  He also indicated that he was 
transferred because of this incident and that the military 
covered up the incident in order to avoid an investigation.  

The veteran's service records indicate that he was a security 
guard in West Germany beginning in December 1977 and that in 
December 1978, the veteran was recommended for temporary 
suspension of duty due to situational anxiety.  In January 
1979, the veteran, based on psychiatric evaluation was 
recommended to be permanently disqualified on the basis of 
inadequate adjustment to present duty assignment.  In 
addition, a January 1979 treatment report indicated that the 
veteran was seen for nervousness relating to tension and 
pressure at work.  The veteran described feelings of general 
anxiety, somatic complaints, and personality changes due to 
his job as a tower guard.  The veteran stated that he felt 
cornered and displayed periods of rage that he indicated were 
inconsistent with his usual behavior.  During one "rage" 
the veteran aimed his weapon at a peer and, for a short 
period of time, wanted to pull the trigger.  The veteran was 
psychiatrically cleared for administrative action.  

In order to confirm the veteran's account of his in-service 
stressor, the RO requested information from the US Armed 
Service Center for Unit Records Research (now known as the 
U.S. Army and Joint Services Records Research Center 
(JSRRC)).  In November 2004, the JSRRC indicated that they 
were unable to document that the veteran was fired upon while 
performing guard duty.  

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
that he has been diagnosed with PTSD, and that he was seen by 
a psychiatric in service, there is no supporting evidence in 
the record tending to confirm that he was fired upon in 
service.  Rather, the evidence indicates that the veteran 
experienced nervousness, tension and pressure at work, and 
that he experienced anxiety and personality changes due to 
his job as a tower guard. The record also indicates that the 
veteran, instead of being disciplined related to an incident 
in the guard tower, he was cleared for administrative action 
for  aiming his weapon at a peer.  In sum, the record does 
not support the veteran's account of his stressor in service, 
and without credible supporting evidence that the claimed in-
service stressor occurred, service connection for PTSD is not 
available.

III.  Increased rating for hearing loss.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability is generally of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In addition, pursuant to the rating criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.  
In this case, the veteran's hearing does not meet these 
criteria.  Table VI will therefore will be used to determine 
the applicable Roman numeral designations.  38 C.F.R. § 4.85.

In September 2003 and August 2004, the veteran was afforded 
VA audiological evaluations in connection with his claim.  
The first examination revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
45
LEFT
5
10
5
20
55

Pure tone threshold levels averaged 18 decibels for the right 
ear and 24 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and 96 percent in the left ear.

The veteran was afforded a second VA audiological evaluation 
in August 2004, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
55
LEFT
30
30
30
35
65

Pure tone threshold levels averaged 31 decibels for the right 
ear and 40 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.

The veteran's claims file also indicates that he had his 
hearing tested in April 1998 and February 1999.  The April 
1998 test revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
10
10
5
15
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

The February 1999 test revealed pure tone threshold levels, 
in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
n/a
70
LEFT
25
25
50
n/a
70

No speech recognition scores were available for this 
examination.

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level I 
hearing in the right ear and level I hearing in the left ear 
on both VA examinations.  The April 1998 examination also 
indicates level I hearing in each ear.  The February 1999 
examination does not contain speech recognition scores and is 
therefore inadequate for purposes of determining the level of 
the veteran's hearing for VA purposes.  Under 38 C.F.R. 
§ 4.85 Table VI, these evaluations warrant only a 
noncompensable disability rating for the veteran's current 
hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 (2004).  
In light of the foregoing, entitlement to a higher evaluation 
for the veteran's disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  And there is no indication 
that this disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Further, there is no indication from the record 
that this disability has required any, let alone frequent, 
periods of hospitalization, and the application of the 
regular schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

1.  Service connection for PTSD is denied.

2.  A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for cluster headaches must be remanded for further action.  

In this case, the veteran has been service-connected for 
hearing loss due to noise exposure on service.  And in his 
testimony before the Board in January 2006, the veteran 
stated that he has headaches that began approximately 8 or 9 
months after service that are a result of acoustic trauma in 
service, to include firing his weapon without ear protection.  
The veteran also indicated that one of his physicians had 
indicated that acoustic trauma suffered in service could have 
been the cause of his current headaches.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (the veteran is 
competent to report that he has experienced a continuity of 
symptomatology).  

The veteran, however, has not been afforded a VA examination 
in connection with his claim in order to determine whether 
his current headache condition, if any, is related to or had 
its onset in service.  Pursuant to VCAA, such an examination 
is required to adjudicate the veteran's claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2004).  

Prior to affording the veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
veteran's claim should be associated with his claims file.  
In this regard, the Board notes that the veteran testified 
that one of his physicians had indicated a link between his 
headache condition and acoustic trauma in service.  The RO 
should therefore contact the veteran and request that he 
identify all VA and non-VA health care providers, other than 
those already associated with the claims file, that have 
treated him since service for his headache condition.  This 
should include any records of treatment at the Jackson VA 
Medical Center, dated since February 2005, and should include 
any reports from one of the  veteran's physician indicating a 
link between his headaches and service.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for his headache condition.  This should 
specifically include any records of 
treatment at the Jackson VA Medical 
Center, dated since February 2005.  The 
veteran should also be requested to send 
any reports from the veteran's private 
physician indicating a link between noise 
exposure in service and his current 
headache condition.  The aid of the 
veteran in securing relevant records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of any 
headache condition found to be present.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  If the examiner 
diagnoses the veteran as having a 
headache condition, the diagnosis should 
be specified, and an opinion should be 
provided as to whether it is at least as 
likely as not such condition is related 
to a disease or injury in service, to 
include any noise exposure in service.  
In this regard, the examiner is requested 
to comment on the veteran's testimony 
indicating that he fired his weapon 
without ear protection on at least one 
occasion in service, and that his 
headaches began 8 or 9 months after 
discharge.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
a supplemental statement of the case 
and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


